UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7633



JESSIE A. MOORE,

                                            Plaintiff - Appellant,

          versus


KEVIN STRICKLAND, Police Detective; DEAN
MURPHY, Supervisor; DAVID BYORLIN, District
Attorney,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-05-426-1)


Submitted: March 30, 2006                      Decided: April 7, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jessie A. Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jessie   A.   Moore   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2) (2000).     We have reviewed the record and find that

this appeal is frivolous.       Accordingly, we dismiss the appeal on

the reasoning of the district court.      See Moore v. Strickland, No.

CA-05-426-1 (M.D.N.C. Sept. 19, 2005).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               DISMISSED




                                  - 2 -